Mathews, J.
The concurrence in opinion, of the two judges who precede me in the decision of this cause, in relation to the plea of *236prescription made by the defendants, precludes the necessity of further inquiry on that part of the case.
This is a redhibitory action, and the principal facts alleged and attempted to be proved by the plaintiff in its support, are an incurable disease, with which the slave sold to him was afflicted at the time of the sale, and that the defendant knew the existence of said disease. Other diseases and infirmities, except those expressly named in our code, constitute redhibitory defects, when they are incurable, and render the slave, subject thereto, unfit for service, or render his services difficult, inconvenient, and interrupted. Even a curable disease may form a redhibitory defect, when it is proved that the seller was acquainted with said defect, before the sale or at the time it was made.
The evidence in the present case does not, in express or positive terms, prove either that the disease was incurable, or that its existence was known to the seller at the time of sale : but I am inclined to believe that it may be fairly inferred from the testimony of the physicians, that the sores on the negro’s leg are of long duration and incurable; and also from *237other testimony in the cause, that the defendants had knowledge of their existence. Should I admit the probability of coming to other conclusions than those drawn by the parish court on the facts of the cause as proven, still I am not so clearly convinced that any error has been therein committed, as to give my assent to reverse the judgment, and therefore concur with judge Martin.
Denis for the plaintiffs, Grima for the defendants.